Mr. Justice Scholfield delivered the opinion of the Court: The evidence sufficiently shows that the possession of the railroad company is actual, visible and exclusive. It is not essential there should be proof that officers of the defendant made oral declaration of claim of title, but it is sufficient that the proof shows that the defendant has acted so as to clearly indicate that it did claim title. No mere words could more satisfactorily assert that the defendant claimed title, than its continued exercise of acts of ownership over the property for a period of more than twenty years does. Using and controlling property as owner is the ordinary mode of asserting claim of title—and, indeed, is the only proof of which a claim of title to a very large proportion of property is susceptible. The possession by the plaintiff of the portion of the property occupied by the ice house and other building, within twenty years, it may be conceded, removes the bar of the Statute of Limitations as to that portion of the property. But this did not dispossess the defendant of its track, or of any other portion of the property which it was actually using. It relies not upon claim or color of title, drawing a constructive possession, but adverse possession alone, and this applies only to the portion actually occupied. Turney v. Chamberlaine, 15 Ill. 273. The promises of the officers of the defendant to pay for the land can not be regarded as an admission of title in the plaintiff, for two reasons: 1st. It does not appear that they were officers having authority to bind the defendant by their promises. 2d. A promise to pay for land, although evidence of a debt, is not inconsistent with a title in the promisor to the land,— as, for instance, where title has been conveyed before payment is made of the purchase money. We see no cause to disturb the judgment. It is, therefore, affirmed. Judgment affirmed.